         Case   1:18-cv-04Wer'B F\°~~ 51 trW'f/19          I
                                                                           Page   1of 1

                                              November 12, 2019

Via E-Filing
The Honorable John G. Koeltl, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                             Re:   Salazar v. P. V Bakery Inc., et al.
                                   Case No.: 18-cv-4153

Dear Judge Koeltl:

        We write to respectfully request that the final approval hearing in the above-referenced
matter, currently scheduled to be held tomorrow November 12, 2019, be adjourned to a later
date. The hearing was originally scheduled to be held on July 26, 2019 and has been adjourned
twice upon request by the parties, with both applications being previously granted by this Court.
Plaintiff consents to and joins in this application for a further adjournment.

       The basis for this request is that the parties have not yet come to a settlement that would
necessitate this Court's final approval, and we ask for additional time to complete same.

       We thank the Court for its kind understanding and consideration.

                                     Respectfully submitted,

                                     .tee ~ ~                   /¢/
                                     Lee N. Jacobs




                                              (5 I o-/J o        /IC/,




                                         helbraunlevey. com
                                    110 William Street, Suite 1410       USDC SONY
                                         New York, NY 10038              DOCUMENT
                                            212-219-1193
                                                                         ELECTRONICALLY FILED
                                                                         DOC# _ _-r-T_~---
                                                                         DATE FILED: _  _,,.11::l "-· ··---
